Citation Nr: 0934657	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a hiatal hernia and its residuals.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a cold injury of the lower extremities claimed 
as frostbite.

4.  Entitlement to a compensable evaluation for a skin 
condition of the chest and back with residual scarring.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the US Army from 
August 1949 to September 1952, and in the US Navy from 
September 1952 to February 1969.  The appellant also had 
seven months of active duty prior to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2009, the appellant presented testimony before 
the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.

The RO characterized the issues, on the Statement of the 
Case, involving bilateral hearing loss, a hiatal hernia, and 
the residuals of a cold injury as those involving service 
connection.  It found that new and material evidence had been 
submitted to reopen the appellant's claim.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of 
whether any new and material evidence had been submitted to 
reopen the appellant's previously and finally denied claims).  
Thus, these issues on appeal have been recharacterized as 
shown on the front page of this action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As a result of the Board's reopening of claims involving a 
hiatal hernia and a cold injury of the lower extremities 
(frostbite), these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a hiatal hernia, bilateral hearing 
loss, and a cold injury of the lower extremities (frostbite) 
was denied by the agency of original jurisdiction (AOJ) in 
November 1989.  

2.  The evidence received subsequent to the November 1989 
RO's decision includes an opinion from a medical professional 
that the appellant's hearing loss was etiologically related 
to his military service, "buddy" statements that describe 
the appellant's lower extremities, and testimonial evidence 
describing the symptoms produced by a purported hiatal hernia 
in and after service.  These pieces of evidence are not 
duplicative or cumulative, and they are so significant that 
they must be considered in order to decide fairly the merits 
of the appellant's claim.  

3.  The appellant currently suffers from bilateral hearing 
loss.  A private doctor has etiologically linked this 
condition with the appellant's service in the US Army and US 
Navy.  

4.  The appellant's residual scars are well-healed, 
nontender, and cause no limitation of function of the body 
part affected.




CONCLUSIONS OF LAW

1.  The November 1989 RO's decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2008). 

3.  The November 1989 RO's decision denying entitlement to 
service connection for a hiatal hernia is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a hiatal 
hernia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2008). 

5.  The November 1989 RO's decision denying entitlement to 
service connection for a cold injury of the lower extremities 
(frostbite) is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a cold injury 
of the lower extremities (frostbite) is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008). 

7.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's bilateral hearing loss was incurred in or 
caused by the appellant's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

8.  The criteria for a compensable evaluation for scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. New and Material Evidence

The appellant has come before the Board asking that his claim 
involving bilateral hearing loss, a cold injury to the lower 
extremities (frostbite), and a hiatal hernia be reopened, and 
that a decision be issued on the merits of each issue.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen the previously denied claim of 
service connection for bilateral hearing loss, frostbite, and 
a hiatal hernia was received after that date [March 2005], 
those regulatory provisions do apply.  The Board finds that 
the AOJ has substantially satisfied the duties to notify and 
assist as required by the VCAA.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issues 
given the favorable nature of the Board's decision.

The appellant's claim involving entitlement to service 
connection for a hiatal hernia, the residuals of a cold 
injury of the lower extremities, and bilateral hearing loss 
has been the subject of an adverse prior decision.  As a 
result, service connection for these disorders may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A November 1989 rating decision denied the appellant's claim 
that sought entitlement to service connection for a hiatal 
hernia, the residuals of a cold injury of the lower 
extremities (frostbite), and bilateral hearing loss.  With 
respect to the issues involving the hiatal hernia and 
frostbite, the basis for the denial was that there was no 
evidence to establish continuity of symptoms from the 
appellant's military service to when the RO made the 
decision.  As to the issue involving hearing loss, the basis 
for the denial was that since hearing loss was not shown in 
service, service connection could not be granted.  The 
appellant was notified of that decision but he did not 
perfect his appeal; hence, it became final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

When the RO denied service connection, it based its decision 
on the appellant's service medical records and the 
appellant's application for benefits.  Since then, the 
appellant has submitted written statements from himself and 
others, he has provided testimony before the Board, and he 
has proffered private and VA medical treatment records.  Of 
note, the appellant has provided written statements from his 
family that has described his feet and ankles over the years.  
The statements have reported coolness in the feet, occasional 
swelling, discoloration, and the blackening of the nail beds.  
These statements were provided to show that the appellant was 
suffering from the residuals of a cold injury to the lower 
extremities.

Also submitted was a private doctor's statement concerning 
his current bilateral hearing loss.  The medical doctor 
proffered an opinion concerning his hearing loss; i.e., he 
opined that the hearing loss was due to the appellant's 
service in the Army and Navy.  Finally, with respect to the 
issue involving a hiatal hernia, during the appellant's 
hearing before the undersigned Acting Veterans Law Judge, the 
appellant described in detail the symptoms and manifestations 
produced by the purported condition during and after service.  

This evidence is new.  It was not of record prior to November 
1989.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant has some type of bilateral 
hearing loss that may be related to the appellant's military 
service.  The evidence does suggest and insinuate that the 
appellant may have suffered from a hiatal hernia in service 
and after service.  Finally, the evidence does suggest that 
the appellant experienced residuals of a cold injury of the 
lower extremities that could possibly be related to his 
service in Korea while in the Army.  All of this evidence is 
not cumulative and has not been previously seen and reviewed 
by the VA.  Hence, it is the conclusion of the Board that 
this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the issues 
involving service connection for bilateral hearing loss, a 
hiatal hernia, and the residuals of a cold injury of the 
lower extremities (frostbite) are reopened.  

Since the claims are reopened, the Board must address the 
merits of the appellant's claims.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary with respect to the issues 
involving a hiatal hernia and frostbite.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, those claims will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
claimed frostbite residuals and a hiatal hernia are related 
to the appellant's military service.  

II.  Service Connection

As noted above, the Board has determined that new and 
material evidence has been presented sufficient to reopen the 
appellant's claim involving bilateral hearing loss.  Because 
the claims folder contains private and VA medical records 
with respect to this disorder, and since both the private and 
VA medical examination of record contain etiological 
opinions, the Board finds that this issue does not need to be 
remanded for further development.  Moreover, the Board finds 
that the AOJ has substantially satisfied the duties to notify 
and assist as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue given 
the favorable nature of the Board's decision with regard to 
the issue of entitlement to service connection for bilateral 
hearing loss.  

Under 38 U.S.C.A. § 1131, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2008), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
appellant's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, an appellant must 
demonstrate that a current disability is the result of a 
service- connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Even though hearing loss for VA purposes may not be 
demonstrated at separation, service connection for a current 
hearing loss disability can be established by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant maintains that his diagnosed bilateral hearing 
loss was caused by or the result of his military service.  
Through his testimony before the Board and in statements 
provided to the VA, the appellant has contended that he was 
exposed to loud noises while serving in the Korea during the 
Korean War and serving aboard various US Naval warships 
during his enlistments in the Navy.  The appellant avers that 
due to this exposure he developed bilateral hearing loss.  

To support his assertions, the appellant has submitted a 
doctor's report dated November 2005.  In that report, the 
examiner noted that the appellant had been exposed to 
"excessive military noise" and that he had undergone a 
right ear labyrinthectomy for Meniere's treatment after 
service.  The medical specialist diagnosed the appellant as 
suffering from bilateral hearing loss and tinnitus.  Finally, 
the examiner concluded that the appellant's hearing loss was 
more likely than not caused by his exposure to excessive 
military noise.  

Upon receiving this report, the RO scheduled the appellant 
for a VA examination.  Such an exam occurred in January 2006.  
Once again the appellant was diagnosed as having bilateral 
hearing loss.  The report writer, who was also a doctor, 
reported that the appellant's service medical treatment 
records did not show any type of hearing loss throughout his 
military service.  The examiner then offered an opinion that, 
in essence, stated that the private medical examiner's 
assessment of November 2005 was wrong.  The examiner went on 
to write that it was his opinion that the appellant's hearing 
loss in the right ear was due to Meniere's disorder and the 
left ear hearing loss was due to age-related factors.  It was 
also noted by the examiner that it was his opinion that the 
appellant's hearing loss was not due to military service 
including military noise exposure/acoustic trauma and any 
other inservice event.  

It is noted that there is no additional medical evidence, 
either positive or negative, contained in the claims folder 
that would support or counter the appellant's assertions.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that he has offered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, his recitation of the symptoms 
produced by his bilateral hearing loss, and how long the 
condition has bothered him, has remained consistent.  The 
Board finds that the appellant's written evidence and hearing 
testimony is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); see also 38 C.F.R. § 3.102 (2008).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  

Here the appellant has provided credible statements with 
respect to his hearing disability.  A VA doctor has provided 
an opinion that the appellant's hearing loss is not related 
to his military service and must be related to a post-service 
disease and age.  A private doctor of audiology has offered 
an opposing opinion; i.e., that the appellant's hearing loss 
is the result of noise exposure incurred while he was in 
service.

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
appellant, and therefore, service connection for bilateral 
hearing loss is warranted.  Service connection for bilateral 
hearing loss is granted.  

III.  Increased Evaluation

The other issue on appeal is entitlement to a compensable 
evaluation for the residuals of a dermatological condition of 
the chest and back, to include scars.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a VCAA letter 
sent to him in March 2005 by the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for an 
increased evaluation, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The US Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the US Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  The appellant did 
inform the VA of the location of his treating physicians and 
those records have been obtained and included in the claims 
folder for review.  Also obtained has been the appellant's 
treatment records located at VA facilities.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone an examination of his service-connected 
dermatological condition.  Such an examination occurred in 
June 2005.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did, in fact, provide testimony before 
the undersigned Acting Veterans Law Judge in June 2009.  
During that testimony, the appellant described how his skin 
condition of the chest originally began and the treatment he 
received for his skin condition while he was in service.  He 
further commented on what occurred when the dermatological 
condition flared-up and the treatment he used for it.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support 
of his claim.  VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter dated March 2006.  Because 
this notice has been provided, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court has further held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2005).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's skin disorder, i.e., scars, has been rating 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7805 (2008).  His condition has been assigned 
a noncompensable evaluation.  Diagnostic Code 7801 directs 
that scars other than on the head, face, or neck that are 
deep or cause limited motion are evaluated as 10 percent 
disabling for areas exceeding 6 square inches, 20 percent 
disabling for areas exceeding 12 square inches, 30 percent 
disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  
Notes following the rating criteria explain (1) scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 38 
C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2008).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (see 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2008).

As a result of the appellant's claim for an increased 
evaluation, he underwent a VA scars examination in June 2005.  
It is noted that the examiner stated that the claims folder 
was not reviewed prior to the examination.  The Board finds 
that this is not prejudicial in that a review of the claims 
folder indicates that there are no recent medical treatment 
records in the folder prior to the examination report.  While 
the appellant's statement concerning the symptoms produced by 
the condition was filed prior to the exam, the appellant 
informed the examiner about the symptoms and manifestations 
during the actual exam.  He in fact was more thorough when he 
spoke to the examiner.  In other words, and in this 
particular situation, because the claims folder did not 
contain any pertinent medical evidence concerning the scars, 
the fact that the examiner did not review the claims folder 
was harmless error because there were, for practical 
purposes, no records to review.  

Notwithstanding the above, prior to the examination, the 
appellant told the examiner that the scars felt tight and 
produced a "pulling" sensation on the chest.  He admitted 
that the scars did not itch, burn, swell, or produce pain.  
When examined, the examiner reported that the scars were 
well-healed and nontender.  They showed good adherence and 
texture, and there were no keloid formations or depression of 
the scars.  Additionally, limitation of function was not 
found.  The examiner provided the following additional 
information:

	. . . The scars run horizontally and 
average about 1.5 to 2 inches in length, 
which consists of about four or five of 
them.  

It is further noted that ulceration or breakdown of the skin 
was not found, and disfigurement was not diagnosed.  

In conjunction with the appellant's claim, his various 
private and VA treatment records were obtained and included 
in the claims folder for review.  These records do not show 
treatment for the scars.  

After reviewing the evidence, the Board finds that the 
correct evaluation, that of being noncompensable, has been 
previously assigned pursuant to the criteria at Diagnostic 
Code 7801, 7802, 7803, 7804, and 7805 (2006) for the 
appellant's residual scars.  None of the scars are tender to 
the touch and all of the scars are small in size.  None of 
the scars are hypersensitive, they are superficial, not deep, 
and they are not associated with underlying soft tissue 
damage.  Similarly, they are not adherent, and there is no 
sign of underlying tissue loss.  Moreover, the scars, even 
taken them en toto, do not approach the area size needed for 
a compensable evaluation.  Additionally, none of the medical 
evidence suggests or insinuates that any of the scars are 
disfiguring or that they are functionally limiting in nature.  
Hence, for the above reasons, the Board must deny the 
appellant's claim.  The benefit-of-the-doubt-rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for his skin 
disorder (scars).  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for scars of the 
chest is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability 
with the established criteria found in the rating schedule 
for scars shows that the rating criteria reasonably describes 
the appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his skin 
disorder/scars.  Indeed, it does not appear from the record 
that he has been recently hospitalized for this condition.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the scars on his 
chest.  There is nothing in the record which suggests that 
the service-connected disability has markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected dermatological condition of the chest 
on appeal causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2008) is not 
warranted.


ORDER

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a hiatal 
hernia.  To this extent, the appeal is granted. 

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the residuals 
of a cold injury of the lower extremities (frostbite).  To 
this extent, the appeal is granted. 

3.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is granted.

4.  Entitlement to service connection for bilateral hearing 
loss is granted.  

5.  Entitlement to a compensable evaluation for a 
dermatological condition of the chest and back with residual 
scarring is denied.  


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a hiatal hernia and a cold injury to the lower 
extremities (frostbite), VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claims.  A review of the claims folder 
indicates that the RO has not obtained a definitive diagnosis 
as to whether the claimed and purported disorders began in 
service or was the result of an inservice injury.  Hence, the 
claim will be remanded for the purpose of obtaining 
examinations of the appellant for the purpose of obtaining an 
etiological opinion on the purported hernia and frostbite 
disorders with the examiners having the benefit of being able 
to review all of the appellant's medical records in 
connection with the examination.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 1990 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at Texas 
military medical facilities).  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  The AMC/RO should arrange for 
examinations of the disabilities (a cold 
injury of the lower extremities and a 
hiatal hernia) that are currently on 
appeal.  The examiner must assess whether 
the appellant now has the claimed 
disability and the etiology of any found 
disability.  The claims folder, including 
any documents obtained as a result of 
this remand, should be made available to 
the examiner for review before the 
examination.  Each examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  Moreover, 
the examiner must specifically note in 
the examination that they have reviewed 
all of the medical records prior to 
examining the appellant.

After reviewing the file and physically 
examining the appellant, each examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
found disability (a cold injury of the 
lower extremities (frostbite) and a 
hiatal hernia or the residuals thereof) 
is related to or was caused by or 
aggravated by the appellant's service in 
the US Army (Korea) and the US Navy.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results provided by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


